Citation Nr: 0948739	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-39 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for glaucoma. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


 
INTRODUCTION

The Veteran served on active duty from September 1978 to 
November 1979 and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Cleveland, Ohio, Regional Office (RO) 
Tiger Team.  The case was later transferred to the RO in 
Atlanta, Georgia.

The issue of entitlement to service connection for glaucoma 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Migraine headaches are productive of prostrating attacks 
occurring on an average once a month over the last several 
months; very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability are not 
shown.  

2.  The 10 percent disability rating currently in effect is 
the maximum schedular rating for tinnitus, whether it is 
perceived in one ear or each ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent disability rating 
for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2009).  

2.  There is no legal basis for the assignment of an initial 
disability rating higher than 10 percent for tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2002, 2009); Smith v. Nicholson, 19 
Vet. App. 63 (2005), rev'd, 451 F.3d 1344 (Fed. Cir. 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants the claim of a higher 
disability rating for the service-connected migraine 
headaches.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded VA examinations.

As to the issue of a higher disability rating for tinnitus, 
the Unites States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In this instance, the facts are not in dispute.  
Resolution of the appeal is dependent on interpretation of 
the regulations pertaining to the assignment of disability 
ratings for tinnitus.  Because there is no reasonable 
possibility that further notice or assistance would aid in 
substantiating the claim, any deficiency as to VCAA 
compliance is rendered moot.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of these claims.

Increased disability ratings 

Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two 
ratings are potentially applicable, the higher will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
will be assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition. In determining the level of 
current impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

In determining a disability rating, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the  Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

Migraine headaches

The Veteran asserts that an initial increased disability 
rating is warranted for migraine headaches.  At the outset, 
the Board observes that service connection for migraine 
headaches was awarded by rating decision of April 2005.  A 
10 percent rating was granted effective July 28, 2004.  

Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

A VA examination report dated in December 2004 shows that the 
Veteran reported recurring, intense headaches, characterized 
by nausea and increased sensitivity to light and noise.  When 
the attacks occurred, he had to stay in bed and was unable to 
do anything.  He stated that the headaches averaged once 
every week and lasted for four hours.  He was currently 
treated with medication.  There was no functional impairment 
resulting from the headaches.  Examination revealed the 
Veteran was alert and oriented.  His behavior and 
comprehension was normal.  His memory was intact.  There was 
no sign of tension.  The diagnosis was migraine headaches.  

A VA outpatient treatment record dated in November 2008 shows 
that the Veteran was said to have had chronic headaches on a 
daily basis for years, sometimes mild and sometimes severe.  
He would be treated with over-the-counter medication.  They 
were temporal and throbbing, and the major headaches did not 
go away until he slept, but the minor ones were helped by the 
over-the-counter medication.  He stated that he did not take 
medication on a daily basis.

A VA examination report dated in June 2009 shows that the 
Veteran reported having throbbing pain on the right side of 
his head.  He also stated that when the headaches occurred, 
he had to stay in bed and was unable to do anything.  He 
experienced headaches three times a week which would last for 
two days.  He also had nausea, vomiting, and a sensitivity to 
light.  The symptoms were said to be constant.  He treated 
the headaches with over-the-counter medication and had no 
side effects.  The headaches impaired him with reduced energy 
during the day and reduced hours working during the work day.  
Physical examination showed normal cranial findings.

After a thorough review of the file, the evidence shows that 
throughout the rating period, the Veteran's migraine 
headaches warrant an initial 30 percent disability rating.  
Although the Veteran asserts that he has weekly recurring 
headaches, he also indicates that the headaches are sometimes 
mild and sometimes severe.  His severe headaches are 
described as requiring that he stay in bed.  However, he does 
indicate that the migraine headaches are helped by over-the-
counter medication.  However, very frequent, completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability, have not been shown.  Although he 
maintains that his activity and energy levels are reduced by 
his headaches, as well as some reduced hours of working, 
severe economic inadaptability is not shown.  As such, the 
criteria for a 50 percent disability rating have not been 
met.  Based on the foregoing, the Veteran's migraine 
headaches approximate the criteria required for the 
assignment of a 30 percent disability rating. 

The Board has considered the Veteran's statements that his 
disabilities are worse.  He reported throbbing pain, loss of 
energy, and some reduced working hours with his migraine 
headaches.  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470. He is 
not, however, competent to identify a specific level of 
disability of his disorders according to the appropriate 
diagnostic codes.  

Such competent evidence, concerning the nature and extent of 
the Veteran's migraine headaches, has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is rated.

As such, the Board finds these records to be more probative 
than the Veteran's subjective reports of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (interest in the outcome of a proceeding may affect 
the credibility of testimony).  In light of the foregoing, 
the Board finds that an initial disability rating of 30 
percent, and not higher, for migraine headaches is warranted.  

Tinnitus

The Veteran asserts that an initial increased disability 
rating is warranted for tinnitus.  At the outset, the Board 
observes that service connection for tinnitus was awarded by 
rating decision of April 2005.  A 10 percent rating was 
granted effective July 28, 2004.  The Veteran has disagreed 
with the initial disability rating and has asserted that the 
symptoms associated with his tinnitus were greater than 
reflected by the assigned 10 percent disability rating.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) affirmed VA's long-standing interpretation 
of Diagnostic Code 6260 as authorizing only a single 10 
percent disability rating for tinnitus, whether perceived as 
unilateral or bilateral.  As such, a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived in one ear or each ear.

In light of the foregoing, the Board concludes that 
Diagnostic Code 6260 precludes a schedular disability rating 
higher than 10 percent for tinnitus.  As the service- 
connected tinnitus has been assigned the maximum schedular 
rating available for tinnitus by regulation and Diagnostic 
Code 6260, which has been upheld by the Federal Circuit, 
there is no legal basis upon which to award an increased 
disability rating or a separate 10 percent disability rating 
whether or not tinnitus is perceived in one ear or each ear.  
As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

The Board will consider whether referral for an 
extraschedular rating is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."   Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted.  Specifically, there 
is no evidence of hospitalization during this appeals period 
as a result of his headaches or tinnitus or that his tinnitus 
has affected his employment.  As for his headaches, he 
indicates that he has had reduced working hours; however, he 
has not shown where this has affected his situation such that 
his reduced working hours can not be addressed by the 
scheduler rating criteria.  

As for his headaches, the rating criteria reasonably 
describes the Veteran's disability level and symptomatology, 
and provides for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  


ORDER

An initial disability rating of 30 percent for migraine 
headaches is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial disability rating in excess of 10 percent for 
tinnitus is denied.  


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for glaucoma.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran maintains that he had glaucoma that preexisted 
his most recent period of active service, and that his 
preexisting glaucoma was aggravated by his active service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  In VAOGCPREC 3-2003, VA's General Counsel 
determined that the presumption of soundness is rebutted only 
where clear and unmistakable evidence shows that the 
condition existed prior to service and that it was not 
aggravated by service.  The General Counsel concluded that 38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation in order to rebut the presumption of 
sound condition.  See Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 
(2003).  

Pursuant to the duty to assist, the Veteran should be 
afforded a VA ophthalmology examination in order to determine 
the precise nature and etiology of his asserted glaucoma.  
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002) (under 38 
U.S.C.A. § 5103A(d)(2), VA is to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
a VA ophthalmology examination to 
determine the nature and etiology of 
Veteran's preexisting glaucoma.  The 
claims file must be made available to the 
examiner in conjunction with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
Veteran had glaucoma that preexisted his 
second period of active service, and that 
increased in severity (beyond the natural 
progression of the disability) during 
such period of active service.

If it is determined that the Veteran's 
glaucoma did no exist prior to his period 
of active service, the examiner is 
requested to opine whether such 
disability, if currently found on 
examination, is at least as likely as not 
manifested as a result of his period of 
active service.

In doing so, the examiner should 
acknowledge the Veteran's report of 
aggravation and continuity of 
symptomatology.  Any opinions expressed 
must be accompanied by a complete 
rationale.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


